                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

KATHERINE R. WARREN                                                                  PLAINTIFF
ADC# 714772

V.                                      4:19-CV-65 SWW

GEORGIA A. FIGURES, et al.                                                       DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommendations should be,

and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that

       1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED, without prejudice, for failure

to state a claim on which relief may be granted.

       2.      The dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from any Order adopting this Recommendation would not be taken in good faith.

       IT IS SO ORDERED this 14th day of March, 2019.


                                                       /s/Susan Webber Wright
                                                       UNITED STATES DISTRICT JUDGE
                                                    
